
	

113 HR 2746 IH: Innocent Sellers Fairness Act
U.S. House of Representatives
2013-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2746
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2013
			Mr. Farenthold
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prevent undue disruption of interstate commerce by
		  limiting civil actions brought against persons whose only role with regard to a
		  product in the stream of commerce is as a lawful seller of the
		  product.
	
	
		1.Short titleThis Act may be cited as the
			 Innocent Sellers Fairness
			 Act.
		2.FindingsCongress finds that—
			(1)an innocent seller
			 should not be held responsible under the doctrine of product liability for
			 damages that the seller did not cause;
			(2)as a result of product liability, sellers
			 are often brought into litigation despite the fact that they had no control or
			 input in the design, production, or any other aspect of an allegedly defective
			 product, and may therefore face increased costs due to the possibility or
			 result of disproportionate damage awards;
			(3)due to high
			 liability costs and unwarranted litigation costs, sellers face higher costs in
			 purchasing insurance through interstate insurance markets to cover their
			 activities;
			(4)liability reform for sellers will promote
			 the free flow of goods and services, lessen burdens on interstate commerce,
			 decrease litigiousness, and lower prices to consumers; and
			(5)legislation to
			 address these concerns is an appropriate exercise of the powers of Congress
			 under clauses 3, 9, and 18 of section 8 of article I of the Constitution of the
			 United States, and the 14th Amendment to the Constitution of the United
			 States.
			3.Limitation on
			 liability of product sellers
			(a)In
			 generalNo seller of any product shall be liable for personal
			 injury, monetary loss, or damage to property arising out of an accident or
			 transaction involving such product, unless the claimant proves one or more of
			 the following activities by the seller:
				(1)The seller was the
			 manufacturer of the product.
				(2)The seller
			 participated in the design of the product.
				(3)The seller
			 participated in the installation of the product.
				(4)The seller
			 altered, modified, or expressly warranted the product in a manner not
			 authorized by the manufacturer.
				(5)The seller had actual knowledge of the
			 defect in the product as a result of a recall from the manufacturer or
			 governmental entity authorized to make such recall or actual inspection at the
			 time the seller sold the product to the claimant.
				(6)The seller had
			 actual knowledge of the defect in the product at the time the seller supplied
			 the product.
				(7)The seller intentionally altered or
			 modified a product warranty, warning or instruction from the manufacturer in a
			 way not authorized by the manufacturer.
				(8)The seller
			 knowingly made a false representation about an aspect of the product not
			 authorized by the manufacturer.
				(b)Liability of
			 seller in cases of negligenceIf the claimant proves one or more
			 of the activities described in subsection (a) and such activity was negligent,
			 the seller’s liability is limited to the personal injury, monetary loss, or
			 damage to property, directly caused by such activity.
			(c)DefinitionsIn
			 this Act:
				(1)ManufacturerThe
			 term manufacturer means a person who is lawfully engaged in the
			 business of manufacturing a product in interstate or foreign commerce during
			 such person’s regular course of trade or business.
				(2)PersonThe
			 term person means any individual, corporation, company,
			 association, firm, partnership, society, joint stock company, or any other
			 entity, including any governmental entity.
				(3)SellerThe
			 term seller means a person who is lawfully engaged in the
			 business of marketing, distributing, advertising, or selling a product in
			 interstate or foreign commerce during such person’s regular course of trade or
			 business.
				(d)Effective
			 dateThis Act applies to any civil action involving a product
			 that was sold to the claimant on or after the date of the enactment of this
			 Act.
			
